DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 was filed after the mailing date of the Non-Final Rejection on 12/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendments
Applicant’s amendments to claims 38 and 40, see Applicant’s Remarks, filed 03/03/2021, with respect to U.S.C. 112(b) rejection have been fully considered, the newly amended claim language overcomes the previously applied rejection.  The rejection has been withdrawn. 

Applicant’s amendments to claims 41 and 45, see Applicant’s Remarks, filed 03/03/2021, with respect to U.S.C. 101 rejection have been fully considered, the newly amended claim language overcomes the previously applied rejection.  The rejection has been withdrawn.

Applicant’s amendments to the independent claims (see Applicant’s Remarks filed 03/03/2021), have been fully considered, the newly amended claim language incorporates subject matter previously indicated to be allowable.

Allowable Subject Matter
Claims 1, 2, 4, 7, 8, 16, 19, 21, 25, 29, 35, 38, and 40-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 19, 38, and 40 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations of the claim: wherein acquisition manners of the plurality of transmission parameter sets are different, and the acquisition manners comprise: acquiring through RRC control information; acquiring through MAC-CE control information; acquiring through physical layer dynamic control information; acquiring through a system message; acquiring through a broadcast message; the transmission parameter being an agreed value; acquiring according to an agreed rule; acquiring through dedicated control information, and acquiring through public control information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464